DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21-28, 31-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oran US 20160164792.
Regarding claim 21,  A method, comprising: obtaining, by a first node (element 110, Figure 1), N first packets, wherein N is an integer greater than or equal to 1, and each first packet of the N first packets comprises a first label; and sending, by the first node, the N first packets in a sending period corresponding to the first label (communication between a consumer, data producer and nodes includes exchanges of Interest packets that carry a name that identifies a piece of data and consumer sends the Interest to producer along an Interest or forward path through network, para. 0017, an Interest may experience an incrementally increasing queuing delay as the Interest traverses nodes along the forward/Interest path and the AIQD is a summation of local Interest queueing delays experienced by the Interest in respective ones of nodes 110 traversed by the Interest, as an Interest traverses nodes  along the forward path, each time the Interest encounters a queue in a given node, a field in the Interest that indicates the AIQD is increased by a local Interest queue delay associated with that queue, para. 0020, 0024, 0027, 0028).

Regarding claim 22, The method according to claim 21, wherein obtaining the N first packets comprises: obtaining M second packets, wherein M is an integer greater than or equal to 1, M is less than or equal to N, and each second packet of the M second packets comprises a second label; obtaining the first label according to the second label; and replacing the second label in each second packet of the M second packets with the first label, to obtain M first packets (when an Interest arrives at node, Figure 3, element 300, the node enqueues the Interest to one of queues, element 316, where the Interest joins other enqueued Interests awaiting Interest processing, para. 0037, node, Figure 3, element 300, receives an Interest as the Interest traverses an Interest path from consumer to a data responder and includes field, Figure 2A, element 208 to indicate the queuing delay experienced by the Interest thus far along the Interest path, the node determines which of face(s), element 301, from which to forward the received Interest, and then enqueues the Interest to one of the outgoing/forwarding) Interest queues, element 316, and determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated AIQD by the determined local Interest queueing delay and dequeues the Interest from the one of Interest queues and forwards the Interest along the Interest path, para. 0050-0054, Figure 6).

Regarding claim 23, The method according to claim 22, wherein the sending period corresponding to the first label is a next sending period after a period in which all second packets of the M second packets are received (the node determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated AIQD by the determined local Interest queueing delay and dequeues the Interest from the one of Interest queues and forwards the Interest along the Interest path, the queuing delay can be the time the Interest is enqueued based on a current queue depth and an Interest transmission link bandwidth or queuing delay may be measured directly using timers as a difference between a time when the Interest is enqueued and a time when the Interest is dequeued. para. 0052, Figure 6).

Regarding claim 24, The method according to claim 22, wherein obtaining the M second packets comprises: obtaining the M second packets from a second node, wherein the second label in each second packet of the M second packets indicates a sending period in which the second node sends the M second packets (the node determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated AIQD by the determined local Interest queueing delay and dequeues the Interest from the one of Interest queues and forwards the Interest along the Interest path, the queuing delay may be measured using timers as a difference between a time when the Interest is enqueued and a time when the Interest is dequeued. para. 0052, Figure 6).

Regarding claim 25, The method according to claim 24, wherein obtaining the first label according to the second label comprises: obtaining the first label according to the second label and an adjustment value corresponding to the second node (node, Figure 3, element 300, receives an Interest that traverses an Interest path and includes field, Figure 2A, element 208 to indicate the queuing delay experienced by the Interest thus far along the Interest path, the node determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated AIQD by the determined local Interest queueing delay and dequeues the Interest from the one of Interest queues and forwards the Interest along the Interest path, para. 0050-0054, Figure 6).

Regarding claim 26, The method according to claim 25, wherein obtaining the N first packets further comprises: obtaining L third packets from a third node, wherein L is an integer greater than or equal to 1, L is less than or equal to N, each third packet of the L third packets comprises a third label, and the third label of each third packet indicates a sending period in which the third node sends the L third packets; obtaining the first label according to the third label and an adjustment value corresponding to the third node; and replacing the third label in each third packet of the L third packets with the first label, to obtain L first packets (node, Figure 3, element 300, receives an Interest that traverses an Interest path and includes field, Figure 2A, element 208 to indicate the queuing delay experienced by the Interest thus far along the Interest path, the node determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated queuing delay by the determined local Interest queueing delay and dequeues the Interest from the one of Interest queues and forwards the Interest along the Interest path, para. 0050-0054, Figure 6, multiple Interest queues queue Interests received at node to be forwarded to next nodes, Interest queues include one or more separate outgoing Interest queues from which the queued Interests are to be forwarded to a next hop and one or more separate incoming Interest queues on which the Interests are received, para. 0034).


Regarding claim 27, The method according to claim 21, wherein obtaining the N first packets comprises: determining a sending period of a fourth packet; and when the sending period of the fourth packet is the sending period corresponding to the first label, adding the first label to the fourth packet, to obtain a first packet of the N first packets (node, Figure 3, element 300, receives an Interest that traverses an Interest path and includes field, Figure 2A, element 208, to indicate the queuing delay experienced by the Interest thus far along the Interest path, the node determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated queuing delay by the determined local Interest queueing delay and dequeues the Interest from the one of Interest queues and forwards the Interest along the Interest path, para. 0050-0054, Figure 6).

Regarding claim 28, The method according to claim 21, wherein different first labels correspond to different sending periods (at each node, the node determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated AIQD by the determined local Interest queueing delay and dequeues the Interest from the one of Interest queues and forwards the Interest along the Interest path, the queuing delay can be measured using timers as a difference between a time when the Interest is enqueued and a time when the Interest is dequeued. para. 0052, Figure 6).
Regarding claim 31, The method according to claim 21, wherein the first label comprises 2 bits, and a value of the 2 bits is 00, 01, 10, or 11 (AIQD may be represented as a multi-bit integer field that spans a dynamic range of AIQD values, para. 0029).
Regarding claim 32, The method according to claim 21, wherein sending periods have a one to one correspondence with sending queues, and the first node periodically uses three sending queues to send packets (at each node, the node determines a local Interest queuing delay between the enqueue operation and an anticipated dequeue operation and increases the indicated AIQD by the determined local Interest queueing delay which is measured using timers as a difference between a time when the Interest is enqueued and a time when the Interest is dequeued. para. 0052, Figure 6, multiple Interest queues queue Interests received at node to be forwarded to next nodes, Interest queues include one or more separate outgoing Interest queues from which the queued Interests are to be forwarded to a next hop and one or more separate incoming Interest queues on which the Interests are received, para. 0034).
Claims 33-39 are rejected under the same rationale as above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oran in view of Muscariello et al. US 20180103128.
Regarding claim 30, The method according to claim 21, Oran discloses the Interest includes a new field that contains or indicates the AIQD; and, the Data packet includes a new field that indicates the ADQD, and a new field that copies the indicated AIQD from the Interest received, para. 0028.  Oran does not explicitly disclose wherein the first packets of the N first packets are layer 3 data packets, and the first label is located in at least one of a basic header or an extension header of each of the layer 3 data packets.  Muscariello discloses communication system can include a regular IP network in which a subset of IP routers have been enriched by an ICN module to offer ICN functionalities, Figure 2. Muscariello discloses two different messages or packets are used: IP Interest messages and IP Data messages which are IP-based messages, having IP headers, transport headers according to IPv4, IPv6, that have been augmented to carry ICN semantics to enable ICN-based operations to be performed by an ICN-enabled IP routing nodes within an ICN communication system, para. 0104.  Before the filing of the invention it would have been obvious to modify Oran and its queuing delay field in interest messaging to include Muscariello’s information centric network and IP-based messaging.  One of ordinary skill in the art would be motivated to do so for improved efficiency, better scalability with respect to information and/or bandwidth demand, and better robustness in challenging communication scenarios, para. 0004.  

Claim(s) 29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oran in view of Amin et al. US 20180367452.
Regarding claim 29, The method according to claim 21, Oran does not disclose wherein the first packets of the N first packets are layer 2 data frames, and the first label is located in a frame header of each of the layer 2 data frames.  Amin discloses ICN networking over MAC interfaces using layer 2 addresses and the packets include interest packets and data packets in an ICN, para. 0026.  Amin discloses accessing an interest name identifying data available via the ICN and computing a dynamic layer 2 address derived from the interest name identifying the data and causing a transfer of the data associated with the interest name between a provider processing device and a consumer processing device responsive to an interest packet identifying the consumer processing device and the provider processing device using the dynamic layer 2 address, Abstract.  Before the filing of the invention it would have been obvious to modify Oran to include Amin’s ICN networking using layer 2 for interest and data packets.  One of ordinary skill in the art would be motivated to do so for the implementation of a local area ICN over conventional layer 2 routing hardware without modifying the hardware. The technology provides a single identifier which is associated with the ICN name of the service or data which the consumer is interested in receiving, para. 0029.
Claim 40 is rejected under the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468